           Case 8:19-cr-00061-JVS Document 38 Filed 06/06/19 Page 1 of 1 Page ID #:401




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                   CASE NUMBER

                                                          PLAINTIFF(S)                          8:19-CR-00061-JVS
                                    v.
MICHAEL JOHN AVENATTI
                                                                                         NOTICE OF CLERICAL ERROR
                                                         DEFENDANT(S)


You are hereby notified that due to a clerical error            documents associated with the filing of the new action
    the following scanned document               docket entry have/has been corrected as indicated below.
Title of scanned document: MINUTES OF INITIAL APPEARACNE ON LOCAL COMPLAINT
Filed date:                 April 1, 2019                Document Number(s): 10
    Incorrect case number                                            was assigned to this       action      document
    Case number has been corrected. The correct case number is
    Incorrect judge's initials were indicated on this           action        document . The correct judge's initials are:
    Incorrect magistrate judge's initials were indicated on this                action      document . The correct magistrate judge's
     initials are:                                   .
    Case has been reassigned from               Judge       Magistrate Judge                                                        to
         Judge       Magistrate Judge                                                . The initials of the new judge(s) are:
    Case was assigned to            Western         Southern      Eastern division. Pursuant to General Order 19-03, the case
     has been reassigned to the           Western         Southern         Eastern division. The former case number
                                            has been reassigned to new case number                                             .
    Case title is corrected from                                                         to
    Document has been re-numbered as document number
    Incorrect        Filed Date          Date of Document       Date ENTERED on CM/ECF was stamped on the document.
     The correct date is                                               .
    Document is missing page number(s):
    To ensure proper routing of documents, all documents filed with the court must reflect the following case number
    and judge's initials:
    Other:     Incorrect copy of the Appearance Bond previously set in the Southern District of New York was attached
               to [10] Minutes of Initial Appearance. The correct document is hereby attached to this entry.




                                                                             CLERK, U.S. DISTRICT COURT

Date:                June 6, 2019                                            By: Maria Barr (714) 338-4756
                                                                                 Deputy Clerk


G-11 (03/19)                                              NOTICE OF CLERICAL ERROR
